Citation Nr: 0716890	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-33 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for bilateral knee 
pain.

3.  Entitlement to service connection for right index finger 
injury.

4.  Entitlement to service connection for pelvic pain and 
spasms on the right side.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1983 until June 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Buffalo, 
New York Regional Office (RO).  The case was subsequently 
transferred to the St. Petersburg, Florida RO.  In January 
2007, the undersigned Veterans' Law Judge conducted a hearing 
regarding the issues on appeal.  

The issues of entitlement to service connection for low back 
pain, bilateral knee pain, and pelvic pain and spasms on the 
right side are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the January 2007 hearing, prior to the promulgation of a 
decision in the appeal, the veteran requested a withdrawal of 
her appeal for entitlement to service connection for right 
index finger injury.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for right index finger 
injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on record at a hearing or in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. §§ 20.202, 20.204.  At the January 
2007 hearing, the veteran withdrew, on the record, her appeal 
for entitlement to service connection for right index finger 
injury, and therefore, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this issue, and it 
is dismissed.


ORDER

Entitlement to service connection for right index finger 
injury is dismissed.


REMAND

The appellant appears to be raising a claim for entitlement 
to service connection for rheumatoid arthritis, and she is 
asserting that her low back pain, bilateral knee pain, and 
right side pelvic pain and spasms are manifestations of that 
condition.  See Hearing Transcript at p. 12.  It does not 
appear that the RO has considered the issue of service 
connection for the certified conditions from the perspective 
of whether these conditions are manifestations of rheumatoid 
arthritis.
 
At the January 2007 hearing, the veteran submitted medical 
records from Eglin Air Force Base (AFB) which had not been 
previously considered by the RO prior to certification.  The 
veteran has specified that she does not want to waive her 
right of initial RO consideration of the new evidence.  See 
Hearing Transcript at p. 2.  Therefore, a remand is required 
for issuance of an SSOC.

Additionally, the veteran testified that she is receiving 
ongoing treatment at Eglin AFB and Pensacola VA Outpatient 
Clinic (OPC).  The claim's file only contains records up to 
2004.  Therefore, the RO must obtain any outstanding medical 
records from 2004 to the present.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should request the veteran's medical 
records from the Pensacola VA OPC from May 2004 to 
the present.

2.  The RO should request the veteran's medical 
records from Eglin AFB from 2004 to the present.

3.  The RO should then readjudicate the claim 
considering all evidence received since the October 
2004 SSOC, to include consideration of the question 
of service connection for rheumatoid arthritis as 
being the underlying basis for the veteran's joint 
problems.  If any benefit sought on appeal remains 
denied, the veteran and her representative should 
be provided a Supplemental Statement of the Case 
(SSOC).  The appellant and her representative 
should be allowed an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


